Citation Nr: 0938772	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  99-18 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2. Entitlement to service connection for pain and numbness in 
the lower extremities.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to February 
1954, and from April 1968 to April 1970.  He also served 
periods of active duty for training (ACDUTRA) and inactive 
duty training (INACDUTRA) while serving with the New York 
Army National Guard both before and after his periods of 
active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in May 2007, 
which vacated a March 2006 Board decision and remanded the 
case for readjudication.  The two claims for service 
connection on appeal initially arose from a December 1998 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In a 
January 2004 rating decision, the RO also denied entitlement 
to a TDIU.  Subsequently, the Board remanded the two service 
connection claims for additional development in September 
2004.

Since the last supplemental statement of the case (SSOC) in 
this matter in August 2005, the Veteran has submitted several 
written statements and evidence, some of which is duplicative 
of evidence already found in the claims file.  In a September 
2008 statement and a September 2009 brief, the Veteran's 
representative has waived initial RO consideration of this 
new evidence.  The Board accepts this additional evidence for 
inclusion in the record.  See 38 C.F.R. § 20.800 (2008).

The issue of a TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  The preponderance of the probative evidence shows that 
the low back disorder, which has been diagnosed as ankylosing 
spondylitis, is not etiologically related to the Veteran's 
period of active service, ACDUTRA, or INACDUTRA.


2.  The preponderance of the probative evidence shows that 
pain and numbness in the lower extremities, which have been 
diagnosed as sensory axonal peripheral neuropathy, are not 
etiologically related to the Veteran's period of active 
service, ACDUTRA, or INACDUTRA, including exposure to Agent 
Orange.


CONCLUSIONS OF LAW

1.  A low back disorder, diagnosed as ankylosing spondylitis, 
was not incurred in or aggravated by active service, ACDUTRA, 
or INACDUTRA and may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Pain and numbness in the lower extremities were not 
incurred in or aggravated by active service, ACDUTRA, or 
INACDUTRA and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1112, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the Court, have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in August 2002, April 2004, and November 2004.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
service connection claims, and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  Thereafter, the claims were reviewed and a 
supplemental statement of the case was issued in August 2005.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to disability ratings and effective dates was not provided to 
the Veteran; however, this deficiency is not shown to 
prejudice the Veteran.  Because in the decision herein, the 
Board denies service connection for the two claimed 
disabilities on appeal, no disability rating or effective 
date is being, or is to be, assigned.  Therefore, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. 
§ 3.6(a).  Active military, naval, or air service also 
includes any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred in the line of duty.  Id.  Accordingly, 
service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated, while 
performing ACDUTRA or from injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110.

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. 
§ 3.6(c).  INACDUTRA includes duty other than full-time duty 
performed by a member of the Reserves or the National Guard 
of any State.  38 C.F.R. § 3.6(d).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Presumptive periods do not apply to ACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 
C.F.R. § 3.307(a)(6).  The following diseases are associated 
with herbicide exposure for the purposes of the presumption: 
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).

VA regulations state that, for the presumption to apply, the 
disease listed under § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy must have become manifest to a 
degree of 10 percent or more within a year after the last 
date the veteran was exposed to an herbicide agent during 
military service.  38 C.F.R. § 3.307(a)(6)(ii).

The United States Court of Appeals for the Federal Circuit 
also has held that when a claimed disorder is not included as 
a presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection also may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Factual Background

Service personnel records indicate that the Veteran had 
active duty for training in the Army National Guard for the 
following periods: August 1958, July 1959, September 1960, 
June-July 1961; July-August 1962; August-September 1963; June 
1964; July 1965; July 1966; August 1966; December 1966; 
February-March 1967; July 1967; July 1970; June-July 1971; 
May 1972; June 1972; July 1972; August 1972; and presumably 
periods in February 1976, June 1977, June 1979, June 1983, 
and July 1987, according to contemporaneous National Guard 
medical examinations in the claims folder.  

The Veteran's service treatment records show that he was 
diagnosed with an acute low back strain of four days duration 
while stationed at Fort Benning in February 1967.  He was 
treated with physical therapy and ice massage.  The treatment 
records note that an X-ray of the Veteran's lumbosacral spine 
was taken and checked; however there were no subsequent 
radiological reports of the Veteran's spine associated with 
his file from that time.  The Veteran's separation 
examinations in both February 1954 and March 1970 were 
negative for any abnormalities of the spine or of the lower 
extremities.

In July 1972, an Army National Guard treatment record showed 
that the Veteran was diagnosed with a lumbosacral sprain 
which was categorized as having been "incurred in the line 
duty."

On a January 1975 report of medical history for the Army 
National Guard, the Veteran checked "yes" to a question as 
to whether he ever had or now had "recurrent back pain."  
However, he checked "no" to the same question on reports 
completed in February 1976, June 1979 and June 1983.  The 
contemporaneous examinations on all four occasions revealed 
no abnormalities of the spine or lower extremities. 

A June 1977 National Guard treatment record showed that the 
Veteran complained of pain radiating down the left buttocks 
and occasionally touching the left foot.  It was noted that 
the Veteran complained that he injured his low back in a 
parachute jump in 1971, but that he received no follow-up 
care or X-ray studies.  He reported episodic pain since then, 
which was aggravated after periods of standing or sitting or 
long periods of lying in bed.  Palpable pain over the left 
sciatic area was noted and a mild list to the right with 
palpable tenderness at L4-L5.  Assessment was to rule out 
disc disease.  Chronic low back pain was diagnosed and X-rays 
were ordered for the lumbar spine.  The Veteran was seen 
again later that same month for a follow-up visit.  The 
treatment note revealed pain was relieved somewhat but not 
sufficiently and that the Veteran still had significant 
discomfort.  No X-ray results were mentioned and disc disease 
was not ruled out.

On a July 1987 report of medical history for the Army 
National Guard, the Veteran checked "yes" to a question as 
to whether he ever had or now had "recurrent back pain."  
He also reported an injury to his back and worker's 
compensation while working for the U.S. Postal Service due to 
"mail bags."

In signed statements received in October 1994 and January 
1995, the Veteran revealed that he had once worked for the 
post office where he had severely injured his back.

August 1996 VA treatment records, a neurology consultation, 
and related studies show a marked decrease in sensation 
distal 1/3 of bilateral legs, beginning at the change in 
volume of leg hair.  The report states that this extended 
distal to include all structures to the end of toes and that 
there was no evidence of vascular deficiency.   Paraspinous 
muscle tenderness was noted, especially at the right mid-
thoracic and lumbar area.  Pain worsened on sitting, but 
disappeared at night when numbness remained.  Walking was 
associated with numbness only.  

An October 1996 VA treatment record noted that the Veteran 
complained of numbness and tingling in the bilateral lower 
extremities for the past 26 years and in the last year 
started to have severe pain in both feet.  The numbness was 
described to the mid shin and the pain was described as 
extending from the soles to the top of his feet.  The Veteran 
reported that the pain increased when he was sitting or 
standing.  He also reported exposure to Agent Orange while in 
Vietnam.  The neurologist diagnosed persistent sensory 
neuropathy findings and mentioned the possibility of spinal 
lumbar stenosis.  Further studies also were indicated as 
necessary if the problems persisted and the Veteran was 
amenable to corrective surgery.

A May 1997 VA progress note by a VA neurologist described the 
Veteran's complaints as neuropathic pain probably 2 degrees 
to radial from spinal degeneration.  The Veteran told the 
examiner that he had been a paratrooper in the Army.  He 
identified pain in the bilateral lower extremities as 
"constant, burning, needles."  The remainder of the 
examination was within normal limits.  The assessment was 
neuropathic pain and the Veteran was advised to start 
Tegretol or, if unable to start Tegretol, begin taking 
Neurontin.  He was advised to return in five months for a 
follow-up visit.

A January 1999 treatment note by a VA neurologist showed that 
the Veteran complained of chronic lower extremity pain.  Some 
improvement was noted with TENS and Capsaicin.  The 
neurologist noted that the Veteran's EMG and NCS diagnosed 
the Veteran with sensory motor axonal polyneuropathy combined 
with spinal lumbar stenosis probably due to trauma related to 
the Veteran's duties as a paratrooper and the subsequent 
degeneration of his lumbar spine.  The neurologist stated 
that no toxic or metabolic cause had been found and that 
lumbar disease was not likely as there were no abnormalities 
in the upper extremities.  

In October 2002, the Veteran underwent a VA examination and 
the examiner diagnosed ankylosing spondylosis of the 
thoracolumbar spine supported by X-ray studies.  The examiner 
also diagnosed sensory motor axonal polyneuropathy by 
EMG/NCS.  The Veteran told the examiner that he developed 
numbness over the dorsal aspect of both feet while working as 
a New York City policeman and that he received workers' 
compensation for a low back injury in 1983 after lifting a 
bag of mail while working for the post office.  The examiner 
stated, with a reasonable degree of medical certainty, that 
the Veteran's back condition was a "stand alone" acquired 
disease unrelated to the Veteran's activities as a 
paratrooper.  With a reasonable degree of medical 
probability, the examiner also stated that a VA neurologist's 
statement that the Veteran's spinal stenosis and 
polyneuropathy were secondary to events as a paratrooper was 
inaccurate.  The examiner stated the Veteran's manifestations 
at the clinic were due to an inflammatory spinal condition 
that was unrelated to a traumatic event while in service and 
that it was just as likely as not that the Veteran's current 
existing polyneuropathy over the dorsal aspects of both of 
his feet was acquired secondary to the Veteran's acquired 
spondylitic condition of his lumbar spine and not related to 
an accident event while in service.  The examiner stated that 
the Veteran's present back condition with associated 
polyneuropathy would give him difficulty standing for 
protracted periods of time or walking long distances; however 
this is an acquired situation that is unrelated to a 
traumatic event as a paratrooper.  The examiner further 
concluded that the Veteran's medical records documented that 
any type of low back injury would be attributed to his 
employment with the U.S. Postal Service and not to his 
military service.

The Veteran provided a neurological study from the Orlando 
Healthcare Center dated February 2003 as well as an excerpt 
from an article of unknown origin written by Dick Forey of 
the Vietnam Veterans Association relating to the causal 
effects of Agent Orange and peripheral neuropathy.  The study 
concluded sensory axonal peripheral neuropathy of the 
bilateral lower extremities. 

A June 2004 VA medical record noted the Veteran complained of 
pain in both feet for the past several years and that a 
January 2003 EMG revealed severe sensory axonal peripheral 
neuropathy.

In November 2004, the claims file was reviewed by another VA 
physician after the Board noted the 2002 VA examiner had 
overlooked the 1967 treatment in service for a back strain.  
He concluded that the 1967 back injury or low back strain at 
Ft. Benning was not a very significant injury and was less 
likely than not related to his current symptoms of low back 
pain because at that time the Veteran was not complaining of 
significant low back pain.  With regard to the significance 
of Agent Orange exposure from 1968 to 1969, the examiner 
stated he could not give a qualified opinion regarding 
whether or not Agent Orange would have anything to do with 
either low back pain or peripheral neuropathy of the 
bilateral feet.

In April 2009, J.E.K., M.D., a specialist in neurology, 
reviewed the claims file and provided a medical opinion at 
the Board's request.  He opined that the diagnosis of low 
back disorder was less likely than not related to active 
service or to service in Vietnam.  He thought it significant 
and highly relevant that the Veteran checked "no" to the 
question whether he ever had, or presently had, recurrent low 
back pain when he underwent examinations in February 1976, 
June 1979, and June 1983.  Dr. J.E.K. maintained that this 
indicated there was no history of recurrent back pain.  The 
reviewer also contended that the diagnosis of peripheral 
neuropathy was not related to the Veteran's low back disorder 
because the mechanisms of low back pain and peripheral 
neuropathy symptoms are fundamentally different and distinct, 
readily distinguishable, and involve unrelated clinical 
studies. 

In May 2009, M.W., M.D., a VA orthopedic specialist, reviewed 
the claims file and provided a medical opinion at the Board's 
request.  In reviewing the medical evidence, he found no 
definite diagnosis of lumbar spinal stenosis because, in his 
opinion, there was no finding within the EMG or nerve 
conduction studies which could definitely diagnose lumbar 
spinal stenosis, which is a radiographic and clinical 
diagnosis and not an electrophysiologic diagnosis.  He also 
noted that lumbar spinal stenosis is usually characterized by 
pain in the posterior thighs and buttocks and is usually 
worse with standing and improved with sitting, which did not 
fit the Veteran's description of his pain.  He reported that 
ankylosing spondylitis is an inflammatory condition which is 
usually multi-system and can involve the sacroiliac joints as 
well as the axial skeleton.  There is no definitive 
diagnostic test and it is a poorly understood condition with 
a strong genetic predisposition.  Dr. M.W. noted that the 
Veteran's clinical history of lower back pain with what seems 
to be insidious onset, his age of onset at less than 45 years 
old, and the Veteran's description of his pain as worse with 
periods of inactivity, such as sitting or standing for long 
periods of time, was consistent with the diagnosis of 
ankylosing spondylitis.  X-ray studies of the thoracolumbar 
spine also support such a diagnosis.  However, this is not a 
traumatic diagnosis and the Veteran could have had early 
symptoms at an early age and developed significant 
radiographic findings only later on.  Dr. M.W. opined, with a 
reasonable degree of medical probability, that any assertion 
that the Veteran's back pain and polyneuropathy were 
secondary to Agent Orange exposure, or to traumatic injury in 
service as a paratrooper, was unfounded.  He explained that 
the findings of a 1994 Institute of Medicine report concluded 
that no strong evidence established an association between 
herbicide use in Vietnam and clinical neurologic disorders 
and that available neurotoxologic studies did not suggest any 
strong biologic possibility for neurologic alterations 
related to herbicide exposure.  Dr. M.W. reported that he 
agreed with the medical conclusions of the October 2002 VA 
examiner.  Dr. M.W. concluded that it was at least as likely 
as not that the Veteran's bilateral sensory changes in the 
lower extremities were related to his currently diagnosed low 
back disorder as opposed to any presumed exposure to 
herbicides during service in Vietnam.  

Low Back

Based on a review of the evidence of record, the Board finds 
that a low back disorder was not incurred as a result of any 
established event, injury, or disease during active duty, 
ACDUTRA, or INACDUTRA.  While a February 1967 service 
treatment record showed an acute low back strain during the 
Veteran's second period of active duty, and a July 1972 
National Guard treatment record showed a diagnosis of 
lumbosacral strain, these complaints of back pain show 
nothing more serious than some mild muscle tenderness with no 
evidence of trauma.  Subsequent service treatment records 
showed that the Veteran usually indicated he did not have 
recurrent back pain when examined for National Guard duty.  
Spinal disc disease was suggested in a June 1977 National 
Guard treatment record when the Veteran was examined for 
complaints of radiating pain, but if any X-ray studies and 
other medical efforts were made to rule out disc disease, 
they were never documented in the record.  Moreover, pain 
alone, without evidence of underlying pathology, does not 
constitute competent evidence of a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

In addition, though the Veteran is currently diagnosed with 
ankylosing spondylosis of the thoracolumbar spine, the record 
does not contain any competent medical opinion establishing a 
nexus or medical relationship between any current low back 
disability and any event, injury, or disease during active 
duty, ACDUTRA, INACDUTRA.  Further, the record does reveal 
that the Veteran received workers' compensation in the 1980s 
for a low back injury while working for the post office.  The 
Veteran and his representative present the January 1999 VA 
neurologist opinion as evidence that the Veteran's low back 
disorder is related to service because the VA neurologist 
noted that the Veteran's spinal lumbar stenosis was probably 
due to trauma related to the Veteran's duties as a 
paratrooper.  However, the use of the word "probably" makes 
the doctor's opinion speculative in nature.  See Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) quoting Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  Therefore, the 
Board finds this opinion to be of little probative value due 
to its speculative nature and the fact that there is no 
indication that it was offered based on review of the claims 
folder and pertinent medical records.  The April 2009 and May 
2009 reports of independent medical experts, combined with 
the findings of the October 2002 VA examiner, are more 
persuasive that the Veteran's current low back disorder is 
not related to his periods of active duty, ACDUTRA, or 
INACDUTRA because those medical professionals had the benefit 
of reviewing the entire claims file.  Without medical 
evidence of a nexus between a claimed disease or injury 
incurred in service or during ACDUTRA and the present disease 
or injury, service connection cannot be granted on a direct 
basis.  Hickson, 12 Vet. App. at 253.

Moreover, presumptive service connection is not warranted 
because there is no evidence in the record that any stenosis 
or arthritis or spondylitis developed within a year of the 
Veteran's last separation from active duty in 1970, and 
subsequent back problems noted in the record occurred during 
a period of ACDUTRA for which presumptive service connection 
is not available.  See Biggins, 1 Vet. App. at 477-78; 
38 C.F.R. § 3.307, 3.309.  

Lower Extremities

According to a signed statement submitted to VA in May 2003, 
the Veteran contends that the pain and numbness in his lower 
extremities is due to three factors: his use of carbon 
tetrachloride while in the Navy from 1950 to 1954, his 
exposure to Agent Orange while in Vietnam, and his back 
injury while in service or on ACDUTRA or INACDUTRA.

The Board has considered the evidence of record noted above, 
but finds that service connection for pain and numbness in 
the lower extremities is not warranted because the competent 
medical evidence in the record does not show any connection 
between the Veteran's current sensory axonal polyneuropathy 
first diagnosed in January 1999, and any event, injury, or 
disease during active service, ACDUTRA, INACDUTRA.  Service 
treatment records revealed that while presumably on ACDUTRA 
in the National Guard in June 1977, the Veteran complained of 
radiating pain on the left side of his lower extremity which 
he attributed to a purported low back injury during a 
parachute jump in 1971, also presumably when he was on 
ACDUTRA.  However, there is no notation of the back injury or 
of follow-up care or of X-ray studies in service treatment 
records.  The current records showed pain and discomfort, but 
no X-ray results.  However, pain alone, without evidence of 
underlying pathology, does not constitute competent evidence 
of a disability for VA purposes.  See Sanchez-Benitez, 13 
Vet. App. at 285.  

Post-service, an October 1996 VA neurologist diagnosed 
persistent sensory neuropathy findings and he subsequently 
has been diagnosed with sensory axonal polyneuropathy.  
Moreover, the Veteran told the October 2002 VA examiner that 
he developed numbness over the dorsal aspect of his feet 
while working as a New York City policeman.  The record does 
not contain any medical opinion establishing a nexus or 
medical relationship between any current polyneuropathy of 
the lower extremities and any event, injury, or disease 
during active duty, ACDUTRA, or INACDUTRA, but for the 1999 
VA neurologist finding that the Veteran's polyneuropathy was 
"probably due to" trauma related to paratrooper duties in 
service and the subsequent degeneration of his lumbar spine.  
However, the use of the word "probably" makes the doctor's 
opinion too speculative in nature.  See Bostain, 11 Vet. App. 
at 127-28; Warren, 6 Vet. App. at 6; Tirpak, 2 Vet. App. at 
611.  Therefore, the Board finds this opinion to be of little 
probative value due to its speculative nature and the fact 
that there is no indication that it was offered based on 
review of the claims folder and pertinent medical records.  
The April 2009 and May 2009 reports of independent medical 
experts, combined with the findings of the October 2002 VA 
examiner, are more persuasive that the Veteran's current 
polyneuropathy is not related to his periods of active duty, 
ACDUTRA, INACDUTRA, because those medical professionals had 
the benefit of reviewing the entire claims file.  Without 
medical evidence of a nexus between a claimed disease or 
injury incurred in active service or during ACDUTRA or 
INACDUTRA and the present disease or injury, service 
connection cannot be granted on a direct basis.  Hickson, 12 
Vet. App. at 253.  

There is no evidence in the claims file related to the 
Veteran's contention that exposure to carbon tetrachloride in 
the Navy in the 1950s caused pain and numbness in his lower 
extremities.  

In addition, service connection for pain and numbness in the 
lower extremities is not warranted based on exposure to Agent 
Orange.  While the Veteran served in Vietnam and currently 
has sensory axonal peripheral neuropathy, that disorder is 
not the same as acute and subacute peripheral neuropathy 
included in the list of diseases associated with herbicide 
exposure.  See 38 C.F.R. § 3.309(e).  Therefore, the 
Veteran's claim for presumptive service connection for pain 
and numbness in the lower extremities associated with 
exposure to Agent Orange must be denied.

While the preponderance of the medical evidence noted above 
(the October 2002 VA examiner and the May 2009 VA medical 
expert) suggests that the Veteran's pain and numbness in his 
lower extremities was more likely than not due to his low 
back disorder, secondary service connection is not available 
in this case because the Veteran is not service connected for 
his low back disorder (see discussion above).  See also 
38 C.F.R. § 3.310 (2009).

Conclusion

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative have 
advanced in connection with this appeal.  The Board does not 
doubt the sincerity of the Veteran's belief that his current 
back and leg disorders are the result of events during 
military service, to include Agent Orange exposure.  However, 
questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As the Veteran is a lay person 
without the appropriate medical training or expertise, he is 
not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
Consequently, the lay assertions as to the nature or etiology 
of his back and leg disorders have no probative value.

For all the foregoing reasons, the claims for service 
connection for a low back disorder and for pain and numbness 
in the lower extremities must be denied.  In arriving at the 
decision to deny these claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against these claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for pain and numbness in 
the lower extremities is denied.


REMAND

Unfortunately, a remand is required on the TDIU claim.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009).

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2009).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the Veteran.  38 
C.F.R. §§ 3.341(a); 4.19 (2009).  Factors to be considered 
are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

The Veteran is currently service connected for three 
disabilities: asbestosis, rated as 60 percent disabling; 
hearing loss in the left ear, 10 percent; and migraine 
headaches, rated as 0 percent disabling.  His combined 
evaluation for compensation is 60 percent, but he has one 
disability rated as at 60 percent for asbestosis, which 
affects the entire respiratory system.  As such, the 
schedular rating criteria for TDIU consideration under 38 
C.F.R. § 4.16(a) have been met in this case.  However, VA 
must still attempt to determine whether the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

The Board notes that in his 21-8940 (Application for 
Increased Compensation Based on Unemployability) received in 
April 2003, the Veteran said that his asbestosis affected his 
earlier full-time employment and that from 1997 to 2003 he 
had worked part-time as a security guard for five different 
employers for several weeks or several months but had never 
made more than $800 per month.  The Veteran filed additional 
forms and information concerning his TDIU claim March 2006, 
in which he again asserted that his severe lung condition 
interfered with his employment.  In continuing to deny the 
Veteran's TDIU claim, VA has relied on a September 2003 VA 
examination of asbestos residuals in which the Veteran was 
diagnosed with asbestos exposure and obstructive lung 
disease.  The then examiner noted that while the Veteran's 
pulmonary function status was essentially holding stable he 
was not on any bronchodilator therapy and should be.  A 
review of the claims file reveals, however, that the Veteran 
has not been afforded a subsequent VA examination to evaluate 
whether his service-connected disabilities render him unable 
to secure or follow a substantially gainful occupation and 
that, no VA treatment records have been associated with the 
claims file since August 2005.  

VA must assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  Because the Veteran is unemployed, his service-
connected disabilities nearly satisfy the schedular 
percentage requirements set forth in 38 C.F.R. § 4.16(a), he 
was never specifically examined for employability purposes, 
and the Veteran was examined for his service-connected 
asbestosis more than five years ago, the Board finds that 
obtaining a medical opinion is necessary to adjudicate this 
claim.  Thus, after the newly requested medical records have 
been associated with the claims file, the RO/AMC should 
schedule the Veteran for a VA examination, the report of 
which must address whether the Veteran's service-connected 
asbestosis, hearing loss and migraine headaches, alone, 
render him unable to secure or follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 5103A; see also Colayong v. 
West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 
Vet. App. 294, 297 (1994). 

Additionally, the Veteran should be provided with an updated 
statement regarding VA's duties to notify and assist that 
complies with the directives in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran 
with appropriate notice pursuant to the 
VCAA and under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes the 
requirements as outlined in Dingess, 19 
Vet. App. at 473.

2.  The RO/AMC should request copies of 
any outstanding VA medical records from 
the Tampa VAMC and the Orlando outpatient 
clinic in Florida, for the period from 
August 2005 to the present.

3.  After receipt of the requested 
information, the RO/AMC shall schedule the 
Veteran for an appropriate examination to 
ascertain the impact of his service-
connected disabilities on his 
unemployability.  The examiner must 
evaluate and discuss the effect of all of 
the Veteran's service-connected 
disabilities, both singly and jointly, on 
the Veteran's employability.  The examiner 
is requested to opine as to whether the 
Veteran's service-connected disabilities 
(asbestosis, hearing loss in the left ear, 
and migraine headaches), without 
consideration of his nonservice-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.  The examiner shall review the 
claims folder and the examination report 
should indicate that review.  The examiner 
is requested to provide a detailed 
rationale for each opinion expressed and 
conclusion reached.  If the examiner finds 
it impossible to provide the requested 
opinion without resorting to mere 
speculation, he or she should so indicate 
and should further explain why an opinion 
cannot be rendered. 

4.  The RO/AMC will then readjudicate the 
Veteran's TDIU claim.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.  Thereafter, the case should be 
returned to the Board for the purpose of 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


